NOT FOR PUBLICATION                           FILED
                                                                          JAN 27 2022
                    UNITED STATES COURT OF APPEALS
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MICHAEL RAY SWANSON,                            No. 21-35649

                Plaintiff-Appellant,            D.C. No. 3:21-cv-00923-HZ

 v.
                                                MEMORANDUM*
DEPARTMENT OF VETERANS
AFFAIRS, Secretary,

                Defendant-Appellee.

                  Appeal from the United States District Court
                           for the District of Oregon
                  Marco A. Hernandez, District Judge, Presiding

                           Submitted January 19, 2022**

Before:      SILVERMAN, CLIFTON, and HURWITZ, Circuit Judges.

      Michael Ray Swanson appeals pro se from the district court’s judgment

dismissing his Federal Tort Claims Act (“FTCA”) action arising from his time at

Camp Lejeune in North Carolina. We have jurisdiction under 28 U.S.C. § 1291.

We review de novo. Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir. 2012)


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(dismissal under 28 U.S.C. § 1915(e)(2)(B)); Mpoyo v. Litton Electro-Optical Sys.,

430 F.3d 985, 987 (9th Cir. 2005) (dismissal on the basis of claim preclusion). We

affirm.

      The district court properly dismissed Swanson’s action on the basis of claim

preclusion because Swanson raised, or could have raised, his claims in his prior

federal actions, which involved the same parties or their privies and resulted in a

final judgment on the merits. See Mpoyo, 430 F.3d at 987-88 (elements of federal

claim preclusion).

      We reject as without merit Swanson’s contentions that the district court was

biased.

      Swanson’s motions to appoint counsel (Docket Entry Nos. 3 and 8) are

denied. Swanson’s motion to proceed in forma pauperis (Docket Entry No. 10) is

denied as unnecessary because his in forma pauperis status continues in this court.

      AFFIRMED.




                                          2                                    21-35649